PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/223,773
Filing Date: 18 Dec 2018
Appellant(s): NATIONAL CHENG KUNG UNIVERSITY



__________________
Benjamin E. Urcia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komath et al. (Bulletin of Materials Sciences, 2000) in view of Nilsson et al. (Journal of Biomedical Materials Research, 2002), and Hansson et al. (WO 2009/007371 A1).
Claims 1-2, 5 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,207,023 in view
of Hansson et al. (WO 2009/007371 A1).
(2) Response to Argument
Appellant argues the final Office Action takes the position that the Hansson publication teaches inclusion of lithium in a bone paste that sets to form a bone implant, as claimed.  Appellant asserts that Hansson only teaches inclusion of lithium in a surface oxide layer treatment that is applied to the implant after it has been formed, rather than mixed with the calcium powder that forms the implant.  Appellant argues that there is no implicit disclosure of a lithium compound in Komath and Nilsson.  Appellant asserts that unless the Hansson publication discloses or suggests mixing of a lithium powder with calcium materials of the type disclosed by Komath and/or Nilsson to obtain a bone paste that sets to form an implant, the claimed invention cannot reasonably be held to be obvious.
The examiner respectfully argues, as noted by Appellant on pg. 5 of the Appeal Brief, that Komath et al. teach a calcium phosphate bone cement made up of a calcium powder (i.e., tetracalcium phosphate and dicalcium phosphate dihydrate) that is mixed with an aqueous solution to form a workable putty that sets to form an implant.  Nilsson et al. teach adding calcium sulfate hemihydrate to obtain a bi-phasic material that creates macropores in the material of the implant.  Therefore, Komath et al. and Nilsson et al. teach powdered calcium phosphate and calcium sulfate that can be admixed with water to obtain a bone paste that sets to form an implant.  Nilsson et al. further teach that the macropores ensure ingrowth of new bone tissue (pg. 601. Col. 1, para. 2; pg. 605, col. 2, para. 1).
Hansson et al. teach that lithium ions locally administered in bone tissue has a local effect on the bone formation and bone mass in the bone tissue ([0022]).  Hansson et al. teach that releasing lithium ions induces an increased production of alkaline phosphatase in osteoblasts, which is crucial for further differentiation and mineralization ([0023]).  Furthermore, releasing lithium ions provides an increased proliferation of osteoblasts and an increased production of osteoprotegerin.  An improved bone mass is thereby provided ([0024]).  Therefore, a person having ordinary skill in the art would have been motivated to include lithium ions in the compositions according to Komath et al. and Nilsson et al. in order to increase proliferation of osteoblasts and increase production of osteoprotegerin, yielding improved bone mass and increasing bone formation.
Also, Hansson et al. teach a method for locally increasing bone formation comprising administering a composition comprising lithium ions or a salt thereof and a pharmaceutically acceptable carrier to a person in need thereof ([0157]).  The composition comprising lithium ions, or a salt thereof, can be administered in and/or nearby said cavity in the bone tissue ([0158]).  A specific example of a suitable carrier is PepGen P-15 Putty, which are particles of hydroxyapatite enhanced with P-15, a synthetic peptide that mimics the cell-binding region of Type-I collagen, suspended in sodium hyaluronate ([0160]).
Komath et al. and Nilsson et al. teach powdered calcium phosphate and calcium sulfate that can be admixed with water to obtain a bone paste that sets to form an implant, wherein the set implant is apatitic.  A person having ordinary skill in the art would reasonably expect the lithium ions or salts thereof according to Hansson et al., which can be combined with particles of hydroxyapatite, to be suitable for mixing with the calcium phosphate and calcium sulfate of Komath et al. and Nilsson et al. to form a bone cement paste upon mixing with water, wherein the lithium ions or salts thereof will increase bone formation.
Appellant also argues that Hansson publication does not disclose mixing of lithium powder to form a bone paste that sets to form an implant.  Instead, Hansson teaches inclusion of lithium in a bone paste that is applied to the implant, or that is applied to the treatment site independently of the implant, rather than being mixed in powder form with calcium phosphate and an aqueous solution “to form the implant,” as claimed.
The examiner respectfully argues that Komath et al. and Nilsson et al. teach calcium phosphate and calcium sulfate powder mixed with water to form a bone implant.  Komath et al. teach that calcium phosphate bone cements are attractive as they are moldable.  The cement can be shaped into any complicated geometry or filled into any intricate cavity, within its setting period.  It can adapt to the bone cavity, offering a good fixation and optimum tissue-biomaterial contact necessary for stimulating bone ingrowth (pg. 135, col. 2, para. 3 to pg. 136, col. 1, para. 1).  Nilsson et al. teach an injectable material with an apatitic phase and a resorbable phase, wherein the injectable material will set to form a bone implant.  The resorbable phase consisting of calcium sulfate dihydrate will resorb in the body, creating pores in the implanted material, and therefore ensure ingrowth of new bone tissue.  The apatitic phase will ensure bone conductivity in the defect (pg. 601, col. 1, para. 1).  Therefore, it is clear that Komath et al. and Nilsson et al. both teach that the bone cement paste sets to form the bone implant.
It would have been obvious for a person having ordinary skill in the art to prepare an injectable material according to Komath et al. and Nilsson et al. further comprising the lithium ion or salt thereof according to Hansson et al.  A person having ordinary skill in the art would have been motivated to include the lithium ion or salt thereof in the compositions comprising calcium phosphate and calcium sulfate in order to increase proliferation of osteoblasts and production of osteoprotegerin and increase bone formation.
Appellant also argues that inclusion of lithium ions in a “surface oxide layer’ of an implant is not suggestive of mixing free-flowing lithium and calcium powders with an aqueous solution to form the implant.  Appellant asserts that the treatments taught by Hansson, including one in which “PepGen P-15 PUTTY” is the carrier for the lithium ions, are for the purpose of allowing migration of lithium ions into the surface oxide layer of the implant.
The examiner respectfully argues that Hansson et al. provide motivation to include lithium ions or salts thereof in the compositions according to Komath et al. and Nilsson et al., such as increasing bone formation.  Komath et al. and Nilsson et al. teach the desire for bone ingrowth into the bone implant material.  Komath et al. teach that the calcium phosphate bone cement can adapt to the bone cavity, offering a good fixation and optimum tissue-biomaterial contact necessary for stimulating bone ingrowth (pg. 136, col. 1, para. 1).  Nilsson et al. teach that to assure new bone tissue to grow into the defect, pores are necessary in the apatitic cements.  Nilsson et al. teach that the calcium sulfate dihydrate phase will resorb in the body, creating pores in the implanted material, and therefore ensure ingrowth of new bone tissue (pg. 601, col. 1, para. 2).  It would have been obvious to include the lithium ions or salts thereof according to Hansson et al. in order to further increase bone formation.
Also, the examiner respectfully argues that Hansson et al. teach that their invention also relates to a method for locally increasing bone formation.  Such a method comprises administering a composition comprising lithium ions or a salt thereof and a pharmaceutically acceptable carrier to a person in need thereof (pg. 18, ln. 4-7).  The composition comprising lithium ions, or a salt thereof, can be administered in and/or nearby said cavity in the bone tissue (pg. 18, ln. 12-13).  A specific example of a suitable carrier is PepGen P-15 PUTTYTM, which are particles of hydroxyapatite enhanced with P-15, a synthetic peptide that mimics the cell-binding region of Type-I collagen, suspended in sodium hyaluronate (pg. 18, ln. 21-24).  
Therefore, a person having ordinary skill in the art would reasonably expect that locally administering lithium ions, or a salt thereof, with the bone cement of Komath et al. and Nilsson et al. would also increase bone formation in the implants of Komath et al. and Nilsson et al.
Appellant further argues that Hansson et al. explicitly teaches away from including calcium phosphate in the coating.
The examiner respectfully argues that Hansson et al. teach that metal implants comprising a coating of hydroxyapatite are prone to flaking or breaking off of the hydroxyapatite from the implant surface, which may in turn lead to an ultimate failure of the implant (pg. 3, ln. 16-21; pg. 11, ln. 25-28).  The examiner did not rely on Hansson et al. for the teaching of coating a metal implant with lithium ions, or a salt thereof.  Hansson et al. teach a person having ordinary skill in the art that lithium ions, or a salt thereof, increase bone formation when administered locally.  Komath et al. and Nilsson et al. teach the desire for bone ingrowth into their bone implants.  It would have been obvious to include lithium ions, or a salt thereof, in the compositions according to Komath et al. and Nilsson et al. in order to further increase bone formation in the bone implants.
Appellant did not argue the rejection of claims 1-2, 5 and 11-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,207,023 in view of Hansson et al. (WO 2009/007371 A1).  Therefore, the examiner respectfully requests that the rejection be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619   

                                                                                                                                                                                                     /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.